 

EXHIBIT 10.4

 



SECURITY AGREEMENT

 

SECURITY AGREEMENT, dated as of __________ __, 2017, made by Intellinetics,
Inc., a Nevada corporation (the “Borrower”), in favor of Taglich Brothers, Inc.,
a New York corporation, in its capacity as collateral agent (in such capacity,
the “Collateral Agent”) for the lenders listed on Schedule 1 attached hereto
(the “Lenders”).

 

1. Defined Terms. All terms used in this Agreement which are defined in the Note
Purchase Agreement, dated ____________ __, 2017, by and among the Borrower, the
Collateral Agent and the Investors (the “Purchase Agreement”), the Notes or in
Articles 8 or 9 of the Code, and which are not otherwise defined herein shall
have the same meanings herein as set forth therein.

 

The following terms shall have the respective meanings provided for in the Code:
“Accounts”, “Cash Proceeds”, “Certificate of Title”, “Chattel Paper”,
“Commercial Tort Claim”, “Commodity Account”, “Commodity Contracts”, “Deposit
Account”, “Documents”, “Equipment”, “Fixtures”, “General Intangibles”, “Goods”,
“Instruments”, “Inventory”, “Investment Property”, “Letter-of-Credit Rights”,
“Noncash Proceeds”, “Payment Intangibles”, “Proceeds”, “Promissory Notes”,
“Security”, “Record”, “Security Account”, “Software”, and “Supporting
Obligations”.

 

As used in this Agreement, the following terms shall have the respective
meanings indicated below, such meanings to be applicable equally to both the
singular and plural forms of such terms:

 

1.1 “Code” means the Uniform Commercial Code as from time to time in effect in
the State of New York.

 

1.2 “Collateral” shall have the meaning assigned to it in Section 2 of this
Security Agreement.

 

1.3 “ Insolvency Proceeding” means any proceeding commenced by or against any
Person under any provision of the Bankruptcy Code (Chapter 11 of Title 11 of the
United States Code) or under any other bankruptcy or insolvency law, assignments
for the benefit of creditors, formal or informal moratoria, compositions, or
extensions generally with creditors, or proceedings seeking reorganization,
arrangement, or other similar relief.

 

1.4 “Obligations” means for so long as the Notes are outstanding, (i) the
payment by the Borrower, as and when due and payable (by scheduled maturity,
required prepayment, acceleration, demand or otherwise), of all amounts from
time to time owing by it in respect of the Purchase Agreement, this Agreement,
the Notes and the other Transaction Documents, including, without limitation,
(A) all principal of and interest on the Notes (including, without limitation,
all interest that accrues after the commencement of any Insolvency Proceeding of
the Borrower, whether or not the payment of such interest is unenforceable or is
not allowable due to the existence of such Insolvency Proceeding), and (B) all
fees, interest, premiums, penalties, contract causes of action, costs,
commissions, expense reimbursements, indemnifications and all other amounts due
or to become due under this Agreement or any of the Transaction Documents.

 

 

 



 

1.5 “Security Agreement” means this Security Agreement, as amended, supplemented
or otherwise modified from time to time.

 

2. Grant of Security Interest; Security for Obligations.

 

(a) Grant of Security Interest. As collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations, the Borrower hereby grants to the
Collateral Agent for itself and for the benefit of the Lenders, a security
interest in all of the following property now owned or at any time hereafter
acquired by the Borrower or in which the Borrower now has or at any time in the
future may acquire any right, title or interest: (i) Accounts; (ii) Chattel
Paper (whether tangible or electronic); (iii) Commercial Tort Claims; (iv)
Deposit Accounts; (v) Documents; (vi) Equipment; (vii) Financial Assets; (viii)
Fixtures; (ix) General Intangibles (including, without limitation, all Payment
Intangibles); (x) Goods; (xi) Instruments; (xii) Inventory; (xiii) Investment
Property; (xiv) Copyrights, Patents and Trademarks, and all Licenses; (xv)
Letter-of-Credit Rights; (xvi) Supporting Obligations; (xvii) insurance claims
and proceeds; (xviii) books and records, computer programs, databases and other
computer materials of the Borrower pertaining to any and all of the foregoing;
(xix) all other tangible and intangible personal property of the Borrower
(whether or not subject to the Code), including, without limitation, all bank
and other accounts and all cash and all investments therein, all proceeds,
products, offspring, accessions, rents, profits, income, benefits, substitutions
and replacements of and to any of the property of any Grantor described in the
preceding clauses of this Section 2 (including, without limitation, any proceeds
of insurance thereon and all causes of action, claims and warranties now or
hereafter held by each Grantor in respect of any of the items listed above), and
all books, correspondence, files and other Records, including, without
limitation, all tapes, desks, cards, Software, data and computer programs in the
possession or under the control of the Borrower or any other Person from time to
time acting for the Borrower, in each case, to the extent of the Borrower’s
rights therein, that at any time evidence or contain information relating to any
of the property described in the preceding clauses of this Section 2 or are
otherwise necessary or helpful in the collection or realization thereof; and
(xx) to the extent not otherwise included, Proceeds and products of any and all
of the foregoing (collectively, the “Collateral”).

 

(b) Security for Obligations. The security interest created hereby in the
Collateral constitutes continuing collateral security for all of the following
Obligations, whether now existing or hereafter incurred.

 

 

 



 

3. Rights of Lenders; Limitations on Lenders’ Obligations.

 

(a) Borrower Remains Liable under Accounts. Anything herein to the contrary
notwithstanding, the Borrower shall remain liable under each of the Accounts to
observe and perform all the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise to each such Account. Neither the Collateral Agent nor the Lenders
shall have any obligation or liability under any Account (or any agreement
giving rise thereto) by reason of or arising out of this Security Agreement or
the receipt by the Collateral Agent or the Lenders of any payment relating to
such Account pursuant hereto, nor shall the Collateral Agent or the Lenders be
obligated in any manner to perform any of the obligations of the Borrower under
or pursuant to any Account (or any agreement giving rise thereto), to make any
payment, to make any inquiry as to the nature or the sufficiency of any payment
received by it or as to the sufficiency of any performance by any party under
any Account (or any agreement giving rise thereto), to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts which may have been assigned to it or to which it may be entitled
at any time or times.

 

(b) Notice to Account Debtors. Upon the request of the Collateral Agent at any
time after the occurrence and during the continuance of a default under the
Notes (“Event of Default”), the Borrower shall notify account debtors on the
Accounts that the Accounts have been assigned to the Collateral Agent on behalf
of the Lenders and that payments in respect thereof shall be made directly to
the Collateral Agent on behalf of the Lenders. The Collateral Agent may in its
own name or in the name of others communicate with account debtors on the
Accounts to verify with them to its satisfaction the existence, amount and terms
of any Accounts.

 

(c) Collections on Accounts. The Collateral Agent hereby authorizes the Borrower
to collect the Accounts, and the Collateral Agent may curtail or terminate said
authority at any time after the occurrence and during the continuance of an
Event of Default. If required by the Collateral Agent at any time after the
occurrence and during the continuance of an Event of Default, any payments of
Accounts, when collected by the Borrower, shall be forthwith (and, in any event,
within two Business Days) deposited by the Borrower in the exact form received,
duly endorsed by the Borrower to the Collateral Agent if required, in a special
collateral account maintained by the Collateral Agent, subject to withdrawal by
the Collateral Agent only, as hereinafter provided, and, until so turned over,
shall be held by the Borrower in trust for the Collateral Agent, segregated from
other funds of the Borrower. All Proceeds constituting collections of Accounts
while held by the Collateral Agent (or by the Borrower in trust for the
Collateral Agent) shall continue to be collateral security for all of the
Obligations and shall not constitute payment thereof until applied thereto by
the Collateral Agent, or by the Borrower with the Collateral Agent’s consent. If
an Event of Default shall have occurred and be continuing, at any time at the
Collateral Agent’s election, the Collateral Agent shall apply all or any part of
the funds on deposit in said special collateral account on account of the
Obligations in such order as the Collateral Agent may elect, and any part of
such funds which the Collateral Agent elects not so to apply and deems not
required as collateral security for the Obligations shall be paid over from time
to time by the Collateral Agent to the Borrower or to whomsoever may be lawfully
entitled to receive the same. At the Collateral Agent’s request, the Borrower
shall deliver to the Collateral Agent all original and other documents
evidencing, and relating to, the agreements and transactions which gave rise to
the accounts, including, without limitation, all original orders, invoices and
shipping receipts.

 

 

 



 

(d) Trust Account. Upon the occurrence and during the continuance of an Event of
Default, the Collateral Agent may, in its discretion, elect to require the
Borrower to establish with the Collateral Agent or their designee a trust
account and to deal with all of its Receivables subject to the provisions of
this Section. Following such election, the Borrower will collect its Receivables
as the Collateral Agent’s collection agent, hold such collections in trust for
the Collateral Agent without commingling the same with other funds of the
Borrower and will promptly, on the day of receipt thereof, transmit such
collections to the Collateral Agent in the identical form in which they were
received by the Borrower, with such endorsements as may be appropriate,
accompanied by a report, in form approved by the Collateral Agent, showing the
amount of such collections and the cash discounts applicable thereto.

 

(e) Title to Collateral. The Borrower represents and warrants to the Collateral
Agent and Lenders that it has good title to all of the Collateral, free and
clear of all liens, security interests and adverse interests, in favor of any
person or entity other than the Collateral Agent and Lenders.

 

4. Covenants. The Borrower covenants and agrees that, from and after the date of
this Security Agreement until the Obligations are paid in full:

 

(a) Further Documentation; Pledge of Instruments and Chattel Paper. At any time
and from time to time, upon the written request of the Collateral Agent, and at
the sole expense of the Borrower, the Borrower will promptly and duly execute
and deliver such further instruments and documents and take such further action
as the Collateral Agent may reasonably request for the purpose of obtaining or
preserving the full benefits of this Security Agreement and of the rights and
powers herein granted, including, without limitation, the filing of any
financing or continuation statements under the Uniform Commercial Code in effect
in any jurisdiction with respect to the security interests and liens created
hereby. To the maximum extent permitted by applicable law, and for the purpose
of taking any action that the Collateral Agent may deem necessary or advisable
to accomplish the purposes of this Agreement, the Borrower hereby (i) authorizes
the Collateral Agent to execute any such agreements, instruments or other
documents in the Borrower’s name and to file such agreements, instruments or
other documents in the Borrower’s name and in any appropriate filing office,
(ii) authorizes the Collateral Agent at any time and from time to time to file,
one or more financing or continuation statements, and amendments thereto,
relating to the Collateral (including, without limitation, any such financing
statements that (A) describe the Collateral as “all assets” or “all personal
property” (or words of similar effect) or that describe or identify the
Collateral by type or in any other manner as the Collateral Agent may determine
regardless of whether any particular asset of the Borrower falls within the
scope of Article 9 of the Uniform Commercial Code or whether any particular
asset of the Borrower constitutes part of the Collateral, and (B) contain any
other information required by Part 5 of Article 9 of the Code for the
sufficiency or filing office acceptance of any financing statement, continuation
statement or amendment, including, without limitation, whether the Borrower is
an organization, the type of organization and any organizational identification
number issued to the Borrower) and (iii) ratifies such authorization to the
extent that the Collateral Agent has filed any such financing or continuation
statements, or amendments thereto, prior to the date hereof. A photocopy or
other reproduction of this Agreement or any financing statement covering the
Collateral or any part thereof shall be sufficient as a financing statement
where permitted by law.

 

 

 



 

If any amount payable under or in connection with any of the Collateral shall be
or become evidenced by any Instrument or Chattel Paper, such Instrument or
Chattel Paper shall be immediately delivered to the Collateral Agent, duly
endorsed in a manner satisfactory to the Collateral Agent, to be held as
Collateral pursuant to this Security Agreement.

 

(b) Indemnification. The Borrower agrees to defend, protect, indemnify and hold
the Collateral Agent and each of the Lenders, jointly and severally, harmless
from and against any and all claims, damages, losses, liabilities, obligations,
penalties, fees, costs and expenses (including, without limitation, reasonable
legal fees, costs, expenses, and disbursements of such Person’s counsel) (i)
with respect to, or resulting from, any delay in paying, any and all excise,
sales or other taxes which may be payable or determined to be payable with
respect to any of the Collateral, (ii) with respect to, or resulting from, any
delay in complying with any law, rule, regulation or order of any court,
arbitrator or governmental entity, jurisdiction or authority applicable to any
of the Collateral or (iii) in connection with any of the transactions
contemplated by this Security Agreement (including, without limitation,
enforcement of this Agreement). In any suit, proceeding or action brought by the
Collateral Agent under any Account for any sum owing thereunder, or to enforce
any provisions of any Account, the Borrower will save, indemnify and keep the
Collateral Agent and each of the Lenders, jointly and severally, harmless from
and against all expense, loss or damage suffered by reason of any defense,
setoff, counterclaim, recoupment or reduction or liability whatsoever of the
account debtor or obligor thereunder, arising out of a breach by the Borrower of
any obligation thereunder or arising out of any other agreement, indebtedness or
liability at any time owing to or in favor of such account debtor or obligor or
its successors from the Borrower. The foregoing indemnification shall not apply
to any liabilities, costs or expenses resulting directly from the gross
negligence or actual willful misconduct, as determined by a final judgment of a
court of competent jurisdiction.

 

(c) Maintenance of Records. The Borrower will keep and maintain at its own cost
and expense satisfactory and complete records of the Collateral, including
without limitation, a record of all payments received and all credits granted
with respect to the Accounts. For the Collateral Agent and Lenders’ further
security, the Borrower hereby grants to the Collateral Agent and Lenders a
security interest in all of the Borrower’s books and records pertaining to the
Collateral, and upon the occurrence and during the continuance of an Event of
Default, the Borrower shall turn over any such books and records to the
Collateral Agent or to its representatives during normal business hours at the
request of the Collateral Agent.

 

 

 



 

(d) Right of Inspection. The Collateral Agent shall at all times have full and
free access during normal business hours, and upon reasonable prior notice, to
the Collateral and to all the books of record and account of the Borrower, and
the Collateral Agent or its representatives may examine the same, take extracts
therefrom and make photocopies thereof, and the Borrower agrees to render to the
Collateral Agent, at the Borrower’s cost and expense, such clerical and other
assistance as may be reasonably requested with regard thereto. The Collateral
Agent and its representatives shall at all times also have the right during
normal business hours, and upon reasonable prior notice, to enter into and upon
any premises where any of the Collateral is located for the purpose of
inspecting the same or otherwise protecting its interests therein.

 

(e) Compliance with Laws, etc. The Borrower will comply in all material respects
with all laws, rules, regulations and orders of any court, arbitrator or
governmental entity, jurisdiction or authority applicable to the Collateral or
any part thereof or to the operation of the Borrower’s business; provided,
however, that the Borrower may contest any such law, rule, regulation or order
in any reasonable manner which shall not, in the reasonable opinion of the
Collateral Agent, adversely affect the Collateral Agent’s rights or the priority
of its liens on the Collateral. The Borrower will at all times maintain its
corporate existence.

 

(f) Payment of Obligations. The Borrower will pay promptly when due all taxes,
assessments and governmental charges or levies imposed upon the Collateral or in
respect of its income or profits therefrom, as well as all claims of any kind
(including, without limitation, claims for labor, materials and supplies)
against or with respect to the Collateral, except that no such charge need be
paid if (i) the validity thereof is being contested in good faith by appropriate
proceedings, (ii) such proceedings do not involve any material danger of the
sale, forfeiture or loss of any of the Collateral or any interest therein and
(iii) such charge is adequately reserved against on the Borrower’s books in
accordance with GAAP.

 

(g) Limitation on Liens on Collateral. The Borrower will not create, incur or
permit to exist, will defend the Collateral against, and will take such other
action as is necessary to remove, any lien, security interest, pledge, mortgage,
deed of trust, levy, attachment, claim or other charge or encumbrance on or to
the Collateral, and will defend the right, title and interest of the Collateral
Agent and Lenders in and to any of the Collateral against the claims and demands
of all persons or entities whatsoever.

 

(h) Limitations on Dispositions of Collateral. The Borrower will not sell,
transfer, lease or otherwise dispose of any of the Collateral, or attempt, offer
or contract to do so, except for sales of Collateral in the ordinary course of
business as generally conducted by the Borrower.

 

 

 

 



(i) Limitations on Discounts, Compromises, Extensions of Accounts. Other than in
the ordinary course of business as generally conducted by the Borrower, the
Borrower will not grant any extension of the time of payment of any of the
Accounts, compromise, compound or settle the same for less than the full amount
thereof, release, wholly or partially, any person or entity liable for the
payment thereof, or allow any credit or discount whatsoever thereon.

 

(j) Maintenance of Equipment. The Borrower will maintain each item of Equipment
in good operating condition, ordinary wear and tear and immaterial impairments
of value and damage by the elements excepted, and will provide all maintenance,
service and repairs necessary for such purpose.

 

(k) Further Identification of Collateral. The Borrower will furnish to the
Collateral Agent from time to time statements and schedules further identifying
and describing the Collateral and such other reports in connection with the
Collateral as the Collateral Agent may reasonably request, all in reasonable
detail.

 

5. Collateral Agent’s Appointment as Attorney-in-Fact.

 

(a) Powers. The Borrower hereby irrevocably constitutes and appoints the
Collateral Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of the Borrower and in the name of
the Borrower or in its own name, from time to time in the Collateral Agent’s
discretion, for the purpose of carrying out the terms of this Security
Agreement, to take any and all appropriate action and to execute any and all
instruments which may be necessary or desirable to accomplish the purposes of
this Security Agreement, and, without limiting the generality of the foregoing,
the Borrower hereby gives the Collateral Agent the power and right, on behalf of
the Borrower, without notice to or assent by the Borrower, to do the following:

 

(i) in the case of any Account, at any time when the authority of the Borrower
to collect the Accounts has been curtailed or terminated pursuant to the first
sentence of Section 3(c) hereof, or in the case of any other Collateral, at any
time when any Event of Default shall have occurred and is continuing, in the
name of the Borrower or its own name, or otherwise, to take possession of and
endorse and collect any checks, drafts, notes, acceptances or other instruments
for the payment of moneys due under any Account, Instrument or with respect to
any other action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Collateral Agent for the purpose of collecting any and all
such moneys due under any Account, Instrument or with respect to any other
collateral whenever payable;

 

(ii) to pay or discharge taxes and liens levied or placed on or threatened
against the Collateral, to effect any repairs called for the terms of this
Security Agreement and to pay all or any part of the costs thereof; and

 

 

 

 





(iii) upon the occurrence and during the continuance of any Event of Default,
(A) to direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Collateral Agent, for the benefit of the Lenders, or as the Collateral Agent
shall direct; (B) to ask or demand for, collect, receive payment of and receipt
for, for the benefit of the Lenders, any and all moneys, claims and other
amounts due or to become due at any time in respect of or arising out of any
Collateral; (C) to sign and endorse any invoices, freight or express bills,
bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications, notices and other documents in connection with any
of the Collateral; (D) to commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any thereof and to enforce any other right in respect
of any Collateral; (E) to defend any suit, action or proceeding brought against
the Borrower with respect to any Collateral; (F) to settle, compromise or adjust
any suit, action or proceeding described in clause (E) above and, in connection
therewith, to give such discharges or releases as the Collateral Agent may deem
appropriate; and (G) generally, to sell, transfer, pledge and make any agreement
with respect to or otherwise deal with any of the Collateral as fully and
completely as though the Collateral Agent was the absolute owner thereof for all
purposes, and to do, at the Collateral Agent’s option and the Borrower’s
expense, at any time, or from time to time, all acts and things which the
Collateral Agent deems necessary to protect, preserve or realize upon the
Collateral and the Collateral Agent’s and Lenders’ liens thereon and to effect
the intent of this Security Agreement, all as fully and effectively as the
Borrower might do.

 

At the reasonable request of the Collateral Agent, the Borrower shall deliver to
the Collateral Agent, one or more further documents ratifying any and all
actions that said attorneys shall lawfully take or do or cause to be taken or
done by virtue hereof. This power of attorney is a power coupled with an
interest and shall be irrevocable.

 

(b) Other Powers. The Borrower also authorizes the Collateral Agent, at any time
and from time to time, to execute, in connection with the sales provided for in
Section 7 hereof, any endorsements, assignments or other instruments of
conveyance or transfer with respect to the Collateral.

 

(c) No Duty on Collateral Agent’s Part. The powers conferred on the Collateral
Agent hereunder are solely to protect the Collateral Agent’s and Lenders’
interests in the Collateral and shall not impose any duty upon it to exercise
any such powers. The Collateral Agent shall be accountable only for amounts that
it actually receives as a result of the exercise of such powers, and neither the
Collateral Agent, the Lenders nor any of their officers, directors, employees or
agents shall be responsible to the Borrower for any act or failure to act
hereunder, except for their own gross negligence or willful misconduct.

 

 

 

 



6. Performance by Collateral Agent of Borrower’s Obligations. If the Borrower
fails to perform or comply with any of its agreements contained herein and the
Collateral Agent, as provided for by the terms of this Security Agreement, shall
itself perform or comply, or otherwise cause performance or compliance, with
such agreement, the expenses of the Collateral Agent incurred in connection with
such performance or compliance shall be payable by the Borrower to the
Collateral Agent on demand and shall constitute Obligations secured hereby.

 

7. Remedies. If an Event of Default shall occur and be continuing, the
Collateral Agent may exercise, in addition to all other rights and remedies
granted to them in this Security Agreement and in any other instrument or
agreement securing, evidencing or relating to the Obligations, all rights and
remedies of a secured party under the Code. Without limiting the generality of
the foregoing, the Collateral Agent, without demand of performance or other
demand, presentment, protest, or notice of any kind (except any notice required
by law referred to below) to or upon the Borrower or any other person or entity
(all and each of which are hereby waived), may in such circumstances forthwith
collect, receive, appropriate and realize upon the Collateral, or any part
thereof, and/or may forthwith sell, lease, assign, give option or options to
purchase, or otherwise dispose of and deliver the Collateral or any part thereof
(or contract to do any of the foregoing), in one or more parcels at public or
private sale or sales, at any exchange, broker’s board or office of the
Collateral Agent or elsewhere upon such terms and conditions as they may deem
advisable and at such prices as they may deem best, for cash or on credit or for
future delivery without assumption of any credit risk. The Collateral Agent or
Lenders shall have the right upon any such public sale or sales, and, to the
extent permitted by law, upon any such private sale or sales, to purchase the
whole or any part of the Collateral so sold, free of any right or equity or
redemption in the Borrower, which right or equity is hereby waived or released.
The Borrower further agrees, at the Collateral Agent’s request, to assemble the
Collateral and make it available to the Collateral Agent at places which the
Collateral Agent shall reasonably select, whether at the Borrower’s premises or
elsewhere. The Collateral Agent shall apply the net proceeds of any such
collection, recovery, receipt, appropriation, realization or sale, after
deducting all reasonable costs and expenses of every kind incurred therein or
incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of the Collateral Agent or Lenders
hereunder, including, without limitation, reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Obligations, in such
order as the Collateral Agent may elect, and only after such application and
after the payment by the Collateral Agent of any other amount required by any
provision of law, including, without limitation, Section 9-615 of the Code, need
the Collateral Agent account for the surplus, if any, to the Borrower. To the
extent permitted by applicable law, the Borrower waives all claims, damages and
demands it may acquire against the Collateral Agent and Lenders arising out of
the exercise by the Collateral Agent and Lenders of any of its rights hereunder;
provided, however, that such release shall not apply to any claim, damage or
demand resulting directly from the gross negligence, actual willful misconduct
or bad faith of the Collateral Agent or Lenders. If any notice of a proposed
sale or other disposition of Collateral shall be required by law, such notice
shall be deemed reasonable and proper if given at least seven days before such
sale or other disposition. The Borrower shall remain liable for any deficiency
if the proceeds of any sale or other disposition of the Collateral are
insufficient to pay the Obligations and the fees and disbursements of any
attorneys employed by the Collateral Agent to collect such deficiency.

 

 

 



 

8. Limitation on Duties Regarding Preservation of Collateral. The Collateral
Agent’s sole duty with respect to the custody, safekeeping and physical
preservation of the Collateral in its possession, under Section 9-207 of the
Code or otherwise, shall be to deal with it in the same manner as the Collateral
Agent deals with similar property for its own account. Neither the Collateral
Agent nor any of its directors, officers, employees or agents shall be liable
for failure to demand, collect or realize upon all or any part of the Collateral
or for any delay in doing so or shall be under any obligation to sell or
otherwise dispose of any Collateral upon the request of the Borrower or
otherwise.

 

9. Powers Coupled with an Interest. All authorizations and agencies herein
contained with respect to the Collateral are irrevocable and powers coupled with
an interest.

 

10. Severability. Any provision of this Security Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

11. Paragraph Headings. The paragraph headings used in this Security Agreement
are for convenience of reference only and are not to affect the construction
hereof or be taken into consideration in the interpretation hereof.

 

12. No Waiver; Cumulative Remedies. The Collateral Agent shall not by any act
(except by a written instrument pursuant to Section 13 hereof), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Event of Default or in any breach of any
of the terms and conditions hereof. No failure to exercise, nor any delay in
exercising, on the part of the Collateral Agent, any right, power or privilege
hereunder shall operate as a waiver thereof. No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. A
waiver by the Collateral Agent of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy which the
Collateral Agent would otherwise have on any future occasion. The rights and
remedies herein provided are cumulative, may be exercised singly or concurrently
and are not exclusive of any rights or remedies provided by law.

 

 

 



 

13. Waivers and Amendments; Successors and Assigns. None of the terms or
provisions of this Security Agreement may be waived, amended, supplemented or
otherwise modified except by a written instrument executed by the Borrower and
the Collateral Agent; provided, however, that any provision of this Security
Agreement may be waived by the Collateral Agent in a written letter or agreement
executed by the Collateral Agent or by telex or facsimile transmission from the
Collateral Agent. This Agreement shall create a continuing security interest in
the Collateral and shall (i) remain in full force and effect until the
indefeasible payment in full in cash of the Obligations, and (ii) be binding on
the Borrower and all other Persons who become bound as debtor to this Agreement
in accordance with Section 9-203(d) of the Code and shall inure, together with
all rights and remedies of the Collateral Agent and the Lenders hereunder, to
the benefit of the Collateral Agent and the Lenders and their respective
permitted successors, transferees and assigns. Without limiting the generality
of clause (ii) of the immediately preceding sentence, without notice to the
Borrower, the Collateral Agent and the Lenders may assign or otherwise transfer
their rights and obligations under this Agreement and any of the other
Transaction Documents, to any other Person and such other Person shall thereupon
become vested with all of the benefits in respect thereof granted to the
Collateral Agent and the Lenders herein or otherwise. Upon any such assignment
or transfer, all references in this Agreement to the Collateral Agent or any
such Lender shall mean the assignee of the Collateral Agent or such Lender. None
of the rights or obligations of the Borrower hereunder may be assigned or
otherwise transferred without the prior written consent of the Collateral Agent,
and any such assignment or transfer without the consent of the Collateral Agent
shall be null and void.

 

14. Applicable Law; Disputes. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York without giving effect to
the conflict of law provisions thereof, and the parties hereto irrevocably
submit to the exclusive jurisdiction of the United States District Court for the
Southern District of New York, or, if jurisdiction in such court is lacking, the
Supreme Court of the State of New York, New York County, in respect of any
dispute or matter arising out of or connected with this Agreement.

 

15. WAIVER OF JURY TRIAL, ETC. THE BORROWER HEREBY WAIVES ANY RIGHT TO A TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM CONCERNING ANY RIGHTS UNDER
THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS, OR UNDER ANY AMENDMENT,
WAIVER, CONSENT, INSTRUMENT, DOCUMENT OR OTHER AGREEMENT DELIVERED OR WHICH IN
THE FUTURE MAY BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH, OR ARISING FROM
ANY FINANCING RELATIONSHIP EXISTING IN CONNECTION WITH THIS AGREEMENT OR THE
OTHER TRANSACTION DOCUMENTS, AND AGREES THAT ANY SUCH ACTION, PROCEEDING OR
COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. THE BORROWER
CERTIFIES THAT NO OFFICER, REPRESENTATIVE, AGENT OR ATTORNEY OF THE COLLATERAL
AGENT OR ANY LENDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT COLLATERAL
AGENT OR ANY LENDER WOULD NOT, IN THE EVENT OF ANY ACTION, PROCEEDING OR
COUNTERCLAIM, SEEK TO ENFORCE THE FOREGOING WAIVERS. THE BORROWER HEREBY
ACKNOWLEDGES THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE COLLATERAL
AGENT ENTERING INTO THIS AGREEMENT.

 

 

 



 

16. Rescission of Payments. This Agreement shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any of the
Obligations is rescinded or must otherwise be returned by Collateral Agent, any
Lender or any other Person upon (i) the occurrence of any Insolvency Proceeding
of any of the Borrower or (ii) otherwise, in all cases as though such payment
had not been made.

 

17. Material Non-Public Information. Upon the delivery of any notices,
documents, information or materials to Collateral Agent by the Borrower or any
of its officers, directors, employees and/or agents in accordance with or
pursuant to this Agreement or any other Transaction Document, the Borrower shall
certify or cause to be certified in writing to Collateral Agent whether such
notices, documents, information or materials contain any material non-public
information. If Collateral Agent receives any such notices, documents,
information or materials with such certification that such notices, documents,
information or materials contain material non-public information and the
Collateral Agent reasonably determines, in its sole discretion, the Lenders
should receive such notices, documents, information or materials, (x) Collateral
Agent shall deliver a written notice to the Borrower that Collateral Agent
intends to promptly deliver such notice, documents or other information or
materials to the Lenders, (y) the Borrower shall within one (1) Business Day
after any receipt of such written notice from Collateral Agent (A) publicly
disclose such material, non-public information on a Current Report on Form 8-K
or otherwise and (B) deliver written notice to Collateral Agent certifying that
such notice, documents, information or materials no longer contain any material,
non-public information (a “Non-Public Certification”) and (z) promptly following
the receipt of such Non-Public Certification, Collateral Agent shall delivery
such notice, documents, information or materials to each Lender. Any delivery by
Collateral Agent of any notice, documents or other information or materials to
any Lender shall be deemed to be a delivery by the Borrower to such Lender for
all purposes hereunder and pursuant to any other Transaction Documents. To the
extent Collateral Agent receives any notices, documents, information or
materials from Borrower and/or any of its subsidiaries or any of its or their
respective officers, directors, employees and agents without concurrent
certification by Borrower that such notices, documents, information or materials
do not contain any non-public information or the Borrower fails to deliver a
Non-Public Certification as required hereunder, Collateral Agent shall retain
such items or information and shall not deliver any such items or information to
any Lender, but shall deliver written notice to each Lender that it has received
items or information that may or may not contain material non-public information
without a certification by Borrower as to the contents thereof (but without
otherwise describing in any detail such items or information). Upon receipt of
such notice, each Lender may provide further instruction to Collateral Agent
with respect to distribution of such notices, documents, information or
materials to such Lender (and not to any other Lender) and Collateral Agent
shall have no further duty with respect thereto until receipt of such
instruction from any such Lender. Notwithstanding anything herein or in any
Transaction Document to the contrary, the Collateral Agent shall not deliver to
any Lender any documents or other information or materials without prior
certification by Borrower that such notices, documents, information or materials
do not contain material non-public information, without the prior written
consent of such Lender (other than notices of the occurrence of an Event of
Default).

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

IN WITNESS WHEREOF, the Borrower has caused this Security Agreement to be duly
executed and delivered in favor of the Collateral Agent on behalf of the
Lenders.

 

  BORROWER:         INTELLINETICS, INC.         By:     Name: James F. DeSocio  
Title: Chief Executive Officer

 

ACCEPTED BY:   TAGLICH BROTHERS, INC., as Collateral Agent         By:     Name:
Richard Oh   Title: Managing Director        

 

 

 



 

Schedule 1

 

Lenders

 



 

 

 



 